Ensurge, Inc. 1001 Brickell Bay Drive, 27th Floor Miami, FL 33131 August 22, 2012 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention:Jamie Kessel, Staff Accountant Re: Ensurge, Inc. Form 8-K Filed August 1, 2012 and amended August 16, 2012 File No. 000-54460 Ladies and Gentlemen: In furtherance of your letter dated August 3, 2102 and our discussion with Jamie Kessel of the Staff, Ensurge, Inc. hereby acknowledges that: ● the company is responsible for the adequacy and accuracy of the disclosurein the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very Truly Yours, /s/Jeff A. Hanks Chief Financial Officer
